Russell, C. J.,
concurring specially. As stated in the dissenting opinion in Cohen v. State, 7 Ga. App. 5 (65 S. E. 1096), I see a material difference between a temporary “keeping” of an article and the keeping of the same thing “on hand,”—the latter expression necessarily implying intentional habitude, and the former (the mere keeping) not necessarily meaning more than a temporary deposit altogether consistent with innocence; but I concur in the judgment in this case, since I am bound by the ruling in Cohen’s ease until it is reviewed, and it can not be overruled when only two Judges are presiding.
In his statement at the trial the defendant said, that he had the drayman carry the whisky to Three Points, and that the drayman put it in the pool-room without his knowledge, and as soon as he found that it was in the pool-room he went to get George Mc-Kamie to bring a dray and move it out, but began carrying it himself in the suit-case to the vacant house before McKamie arrived. McKamie testified that jrrst before the officers came to the pool-room a man who looked like the defendant called to him to hitch up his wagon and come to the pool-room as soon as he could and move a package, and that on his arrival at the pool-room with his wagon he found the officers there. Another witness testified: “I went to the pool-room about the time the liquor was placed there. Bob Griffin (the defendant) and John Padgett, who worked there, were talking about getting the liquor out, and I told him the same thing. Griffin said, ‘I will get it out in time;’ and Bob went across the field to where George McKamie was at work, to get him to move the liquor, but before George got there the officers came and seized the liquor. The defendant . . had come back and had taken out a suit-case full of the liquor before the officers got there.” “Bob Griffin does not work in the pool-room. . He has not done any work of any kind for some time.” There was testimony to the effect that the defendant and others named in the order to the shipper had “made up a club” for the purpose of or- • dering the whisky, each paying a part of the money sent with the order.
Arthur Greer, for plaintiff in error.
Henry Beeves, solicitor, contra.